Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Figure 5I from Species Set 1, Figure 25A from Species Set 2, Figure 17 from Species Set 3 and Figure 27A from Species Set 4 in the reply filed on February 26, 2021 is acknowledged.
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 26, 2021.
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Drawings
The drawings are objected to because Figures 2B and 3B are expanded views but do not contain brackets to indicate this; see 37 CFR 1.84(h)(1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 
Specification
The disclosure is objected to because of the following informalities: on page 1, the continuity data is not updated with the current status of the parent application 15/300,116 as now being US Patent No. 10,285,805.
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: In base claim 88, on line 5, the use of the term “wall portion” to describe the “membrane” from the specification is confusing because it is not clear what element is being referenced from the remainder of the specification, and because “wall” is used in the specification to refer to the sides of the device not the portion that .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 88, on line 3, the language “configured to be positioned” is NOT being interpreted under Section 112(f) because it is modified by sufficient structure to take it out of such an interpretation.
In claim 88, on line 5, the language “configured to be positioned” invokes Section 112(f) and the equivalent structure is an optically clear low modulus elastomer as described in paragraph 91 of the present specification.
In claim 88, on line 6, the language “configured to extend outside the capsular bag to engage a ciliary structure of the eye” invokes Section 112(f) because it is not modified by sufficient structure to take it out of such an interpretation.  There is no clear structure disclosed in the remainder of the specification that is described as being capable of performing this function with any particularity.  Therefore, it is interpreted to mean that the haptic extends from the lens body and capable of transmitting force to the lens body.

In claim 101, lines 1-2, the language “configured to provide support” invokes Section 112(f) but specification paragraph 88 of the specification does not describe the structure that performs the function recited.
In claim 103, the language “configured to remain external of the capsularhexis” invokes Section 112(f) but specification paragraph 120 does not describe what structure(s) make this function possible.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 88-118 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In base claim 88, on line 6, the language “configured to extend outside the capsular bag to engage a ciliary structure of the eye” constitutes new matter with respect to the original specification because this function was not originally described such that it is not clear that the Applicant originally contemplated this function of engaging the ciliary structure where the arm extends outside capsular bag.  Claims 89-118 are also rejected because they depend directly or indirectly from base claim 88.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claims 89, 90, and 110, “the optical axis of the eye” lacks clear antecedent basis.
Regarding claim 94, the equivalent structure to perform the function of maintaining alignment and resist movement is not described in the specification such that the scope of this claim is not clear.  Therefore, the Examiner will interpret this language to require a haptic.
Regarding claim 96, the term “style” as it is associated with “plate” is not understood as to how it modifies the scope of “plate.”  For this reason, the Examiner will interpret this language as if “style” were not present.
Regarding claim 96, it is not clear what is meant by “offset haptics.”
Regarding claim 101, the “configured to . . .” language invokes Section 112(f) but the equivalent structure to perform this function is not clear from the specification.  For this reason, the scope of the claim is not clear.
Regarding claim 103, the “configured to . . .” language invokes Section 112(f) but the equivalent structure to perform this function is not clear from the specification.  For this reason, the scope of the claim is not clear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 88-92, 94, 96-98, 108-110, and 118 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Reich et al (US 2012/0253459; hereafter referred to as Reich).  Reich anticipates the claim language where:
The accommodating intraocular lens device as claimed is the intraocular lens (100) of Reich (see Figures 3A to 5B and paragraphs 17-22 and 39-50);
The stabilization haptic as claimed haptic (115);
The lens body as claimed is the optical element (105);
The sealed chamber as claimed interior of the outer lens portion (305) (see Figures 3C and 3D);
The wall portion as claimed is the outer lens portion (305) and it is configured to bow outward in a central region as described in paragraph 44, and
The force translation arm as claimed is the force translation element (110) and it is configured to extend outside of the capsular bag to the extent required by the claim language as best understood in that dimensions and features of such as not disclosed such that it is interpreted to mean that the haptic extends from the lens body and capable of transmitting force to the lens body (see the previously cited portions of Reich).


    PNG
    media_image1.png
    402
    778
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    426
    569
    media_image2.png
    Greyscale

                  
    PNG
    media_image3.png
    183
    436
    media_image3.png
    Greyscale
	Regarding claim 89, since elements (110) push on the wall (305) of the sealed chamber (307), the configuration to do the same is inherently present.
Regarding claim 90, deformation of the wall (305) must take place to effect the change to the shape of the central portion of the optical element (105).
Regarding claim 91, the Applicant is directed to see paragraphs 41 and 42 of Reich.

Regarding claim 94, the haptics (115) are provided to “further aid in anchoring the lens in the eye” (see paragraph 35) such that this is considered equivalent to maintaining alignment and resisting movement as claimed.  For this reason, the claim language is considered fully met.
Regarding claim 96, Reich discloses at least an open loop or offset haptic as haptics (115) in Figure 4 such that the claim language is fully met.
Regarding claim 97, the claim language is fully met by what is shown in Figures 4 and 5B of Reich.
Regarding claim 98, when one of the force translation elements (110) are considered to be the stabilization haptic as claimed than the claim language is fully met because elements (110) can be made of foldable materials; see paragraph 63.
Regarding claims 108 and 109 the wall portion can have a constant thickness as shown in the drawings; see also, paragraph 47 of Reich.
 Regarding claim 110, the wall portion can be thinner in the central section (335) such that the claim language is fully met.
Regarding claim 118, the Applicant is directed to see paragraph 10 of Reich.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 93 and 95 are rejected under 35 U.S.C. 102(a) (1) as anticipated by Reich or, in the alternative, under 35 U.S.C. 103 as obvious over Reich alone.  
Regarding claim 93, the claim sets forth a product-by-process limitation molding that it interpreted as not limited to the manipulations of the recited step on the structure implied by those steps; see MPEP 2113.  Reich discloses that the components of the device can be made of the same material; see paragraph 61.  For this reason, the claim limitation requiring molding as part of the lens body is met because the same structure is present in all the components.
Alternatively, if the step of molding implies that molding results in a different structure, the structure is considered to be only slightly different and the claimed product is considered to be at least clearly obvious over Reich alone.

Claim(s) 99-107 are rejected under 35 U.S.C. 102(a) (1) as anticipated by Reich or, in the alternative, under 35 U.S.C. 103 as obvious over Reich alone or in view of Cumming (US 2007/0269887; hereafter referred to as C887).  
Regarding claim 99, the static element is the portion other than the center section (C, 320) that does change shape; see paragraph 45.  Therefore, the claim language is considered fully met.  
Alternatively, one could interpret the other portion as changing shape but to a lesser extent.  However, since the other section is made resistant to reshaping, it is the Examiner’s position that it would have been considered at least obvious to make the other portion unchanging in shape so that a stable far-sighted capability is maintained in the device as the near-sighted portion is created by the pressure on the optical element (105).  C887 is cited to show that it was known to the art to make only a central portion to change shape; see Figures 5 and 6.  Therefore, it is the Examiner’s position that it would have been considered at least clearly obvious to a PHOSITA to make the other portion unchanging in shape so that a stable far-sighted capability is maintained in the device as the near-sighted portion is created by the pressure on the optical element (105).
Regarding claim 102, the Applicant is directed to see paragraph 62 of Reich.

Regarding claim 107, the Applicant is directed to see paragraph 11 and 33 of Reich.
Claims 111-114 are rejected under 35 U.S.C. 103 as being unpatentable over Reich in view of C887.  
Regarding claims 111-112, Reich meets the claim language as explained in the Section 102 rejection above but does not disclose the linear or curved gradient thickness as claimed.  However, C887 teaches that it was known to have gradient thicknesses as shown in Figures 5A-5B.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to utilize a gradient thickness in order to provide a three focal point lens as would be provided by the combination of the central most section, the section surrounding the central most section, and the remainder of the lens.
Regarding claims 113-114, Reich discloses that fluid is used to fill the optic but does not disclose the types of fluids contemplated.  However, Reich does disclose that the expandable elements (123) of the attachment portion can be filled with gels and other non-compressible fluids; see paragraph 52.  C887 teaches that it was known to fill similar devices within the art with silicone liquids; see paragraph 20.   Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to fill the Reich optical body with a gel of silicone because doing so would .
Claims 114 and 116 are rejected under 35 U.S.C. 103 as being unpatentable over Reich in view of Woods (US 2004/0082993).   Reich discloses that fluid is used to fill the optic but does not disclose the types of fluids contemplated.  However, Reich does disclose that the expandable elements (123) of the attachment portion can be filled with gels and other non-compressible fluids; see paragraph 52.  Woods (see paragraph 46) teaches that it was known to fill similar devices with hydrocarbon fluids in the form of an oil.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to fill the Reich optical body with an oil fluid of hydrocarbon because doing so would provide a stable well known and biocompatible material for the invention as a way to reduce unforeseen complications.
Claims 115 and 117 are rejected under 35 U.S.C. 103 as being unpatentable over Reich in view of DeBoer et al (US 2013/0150960; hereafter DB).  Reich discloses that fluid is used to fill the optic but does not disclose the types of fluids contemplated.  However, Reich does disclose that the expandable elements (123) of the attachment portion can be filled with gels and other non-compressible fluids; see paragraph 52.  DB (see paragraph 66) teaches that it was known to fill similar devices with silicone oils where fluorosilicone and phenyl substituted silicones are used to reduce the ability of the filler to diffuse out of the wall.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to fill the Reich optical body with fluorosilicone and phenyl substituted silicones to reduce the ability of the filler to diffuse out of the wall.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shu et al (US 2004/0148023), Cumming (US 2007/0129801), Phillips (US 8,500,806), Laquette (US 2002/0188351), and Weinschenk III et al (US 6,599,317) are cited as disclosing similar devices with similar structures to the one claimed in the present application.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/Primary Examiner, Art Unit 3774